Title: To Thomas Jefferson from David Isaacs, 23 November 1808
From: Isaacs, David
To: Jefferson, Thomas


                        
                            
                        
                        Thomas Jeffrson in a/c with David Isaacs
                  
                     
                        
                           1808
                           
                           To a ball due me per old a/c
                           
                           2:
                           9
                        
                        
                           Octor.
                           28
                           To Cash Paid Mr. E Bacon
                           1:
                           16:
                           —
                        
                        
                           Do
                           "
                           To 1 hind quarter beef
                           {
                           60℔–4½ 
                           1:
                           2:
                           6
                        
                        
                           
                           
                           Per order of J. Dinsmore
                        
                        
                           Novr.
                           23
                           To 1 hind qur. do 73℔4½ 
                           
                              1:
                           
                           
                              7:
                           
                           
                              4½
                           
                        
                        
                           
                           
                           Cr:
                           £ 4:
                           8:
                           7½
                        
                        
                           
                           
                           1808
                           
                           
                           
                        
                        
                           
                           
                           Octr.
                           
                           
                           
                        
                        
                           
                           
                           By a/c ordd. by Mr. Bacon for Nails
                           {
                           3:
                           0:
                           2½
                        
                        
                           Novr.
                           17
                           By 6th 11oz 10dy Do 11½
                           
                              
                                  :
                           
                           
                              6:
                           
                           
                              4
                           
                        
                        
                           
                           
                           
                           £ 3:
                           6:
                           6½
                        
                        
                           
                           
                           Balls due E Excepted By David Isaacs 
                           
                              1:
                           
                           
                              2:
                           
                           
                              1
                           
                        
                        
                           
                           
                           May 1st 1809 Recd the above bals. in full David Isaacs
                           £ 4:
                           8:
                           7½
                        
                     
                  
                        
                            
                        
                    